DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 2/23/2022.
Claims 1-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I and Group II is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a first dehydration rotational speed value" [corresponding to the first eccentricity value] and “a second dehydration rotational speed value” [corresponding to the second eccentricity value].  Although the claims are read in light of the Specification, as written, the claims are confusing as to what constitutes or how to determine the “dehydration rotational speed value”, other than an arbitrary variable for purposes of comparing to the preset rotational speed value.  Alternatively, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Fig. 2 S207 and Fig. 2 S221, the dehydration is performed at the first dehydration rotational speed value and the dehydration is performed at the second dehydration rotational speed value.  That is, Applicant failed to link the “dehydration rotational speed value” to its physical utility, i.e. the speed at which the dehydration may safely be performed, such to render the claim unclear.  
Applicant could also seek to clarify the purpose of “a first/second dehydration rotational speed value” by reciting “determining and selecting a first dehydrational 
Claim 1 further recites in step 4 and step 5 “then performing the step 3”.  It is confusing as recited whether the steps are performed in succession and whether steps 4 and step 5 are repeated upon performing the step 3.  Examiner suggests “then returning to step 3” and corresponding language in steps 4 and steps 5, “after step 3,…” such to clarify the programmed loop and to give a functional meaning to step 4’s change in the first eccentricity value.
Similarly, Claim 7 recites similar language to those rejected immediately above in Claim 1 and the same suggestions for correction apply.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, although the prior art of record teaches multiple stages of dehydration as a function of comparing eccentricity or out of balance quantities, as shown by US 2005/0283919 A1, and it is also further known to determine a maximum predetermined dehydration speed as a function of measured eccentricity or out of balance, as shown by CN 1548611 A, the prior art of record does not teach, suggest or motivate step 1, detecting a current eccentricity value to serve as a first eccentricity value, and determining a first dehydration rotational speed value corresponding to the first eccentricity value; step 2, performing a corresponding dehydration operation, according to a comparison result between the .
Independent claim 7 recites substantially identical allowable subject matter with respect to components configured to perform the steps of claim 1.

Response to Arguments
Applicant’s arguments filed 2/23/2022 with respect to Kim (US 2005/0283919 A1) have been fully considered and are persuasive.  Specifically, that Kim relies on a comparison of calculated eccentricity value with a preset eccentricity values, as opposed to comparison of a “dehydration rotational speed values” which are “determined” (i.e. pulled from a predetermined table) with a preset dehydration speed.   Examiner noting that the relation between “dehydration rotational speed values” and “eccentricity” is generally known in the art to be determined by experimentation, as opposed to formula (see e.g. CN 1548611 A), and therefore the “dehydration rotational speed values” does not appear to be simply a relabeling of the eccentricity value and the “preset dehydration speed” a relabel of “preset eccentricity”.  That is, the concepts being compared are not identical.  However, Examiner has 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7676874 B2  note selection of maximum rotation speed as function of unbalance amount.
KR950007072B1  note comparison of a change in selected target dehydration speed, as function of eccentricity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711